DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/28/22 has been entered.  Claims 1, 2, 4, 6- 7 and 13 are amended.  Claims 16- 20 are added.  Claims 17- 20 are withdrawn by applicant for reasons of election by original presentation (See applicant’s Remarks, filed 4/28/22, p. 7 first paragraph).
Response to Arguments
Applicant’s amendment to claim 1 has obviated the claim objection made in the Non-Final Office Action, mailed 10/28/21.  As such, the claim objection made in the Non-Final Office Action, mailed 10/28/21 has been withdrawn.
Applicant’s amendment to claim 6 to remove the recitation of “means of administration by pressure” is acknowledged and as such, claim 6 no longer requires claim interpretation under 35 U.S.C. § 112(f).  As noted in the Remarks, filed 4/28/22, p. 7, last paragraph, claim 3 maintains an interpretation under 35 U.S.C. § 112(f) for the term, “means for blocking.”
The Amendment to the Specification, filed 1/27/22 has obviated the objection to the Specification regarding the Brief Description of the Drawings.  As such, the objection to the Specification made in the Non-Final Office Action, mailed 10/28/21 is withdrawn.
Applicant’s amendment to claim 2 has obviated the rejection under 35 U.S.C. § 112(b) and as such, the rejection under 35 U.S.C. § 112(b) made in the Non-Final Office Action, mailed 10/28/21 is withdrawn.
Applicant’s arguments in the Remarks, filed 4/28/22, p. 11, 3rd paragraph, with respect to claim(s) 1 and 4- 11 under 35 U.S.C. §102(a)(1) as being anticipated by Porter have been considered but are moot because applicant’s amendment regarding wherein the first end of the nozzle (30c) comprises a coupling changed the scope of the claim requiring the new ground of rejection that interprets the Porter reference differently than in the prior rejection.  In the rejection of claim 1 below, the transfer device is now manifold 12, which includes a delivery device passage 20, an injection port 22, and a latch 24 (P. [0039]).  The latch 24 is interpreted as a coupling (24), which is mateable with an epidural needle.  It is noted that applicant has not positively claimed an epidural needle, and as such, an epidural needle is not required by the claim.  Further, the vascular closure device of Porter’s coupling (24), which attaches manifold 12 to sheath 2, is capable of being used to seal a dural puncture by, for example, attaching latch 24 of manifold 12 to an epidural needle.  As such, the limitations of claim 1 have been met.
Applicant’s arguments in the Remarks, filed 4/28/22, pp. 14 -15, with respect to claim(s) 1, 3, 8, 11 and 14- 14 under 35 U.S.C. §103 as being obvious over Perper in view of McWha have been considered but are moot because applicant’s amendment regarding wherein the first end of the nozzle (30c) comprises a coupling changed the scope of the claim requiring a new ground of rejection.  In view of applicant’s amendment and upon further consideration, Perper is interpreted as having a transfer device as shown below in Annotated Fig. 2A.  It is noted that applicant’s transfer device is similarly a guide for facilitating the assembly of the introductory device, the implant and thread into the lumen of an epidural needle (See p. 5, lines 25- 30 of applicant’s Specification). 
In response to applicant’s argument that a person having ordinary skill in the art would have no reason to combine McWha with Perper because Perper’s intended use is when the dura mater has already been punctured, the Office respectfully submits that providing smooth, steady sliding action of the catheter tube holding the implant relative the epidural needle would still provide a benefit to a user because it would provide additional control over sliding motion of the catheter tube.  It is further noted that further inadvertent or unwanted movement of the needle would probably be not be desired by the user even if the Perper device is intended for use upon a puncture of the dura mater.  In response to applicant’s argument that a person having ordinary skill in the art would have no reason to combine McWha with Perper because the implant (30) has a soft ending, and is not a spinal needle, the Office respectfully submits that pushing a soft implant with a soft/flexible catheter tube into a rigid needle could be challenging and would benefit from the sliding support and guidance taught by the device of McWha.  In response to applicant’s argument that a person having ordinary skill in the art would have no reason to combine McWha with Perper because the catheter tube (34) has markings to indicate when the implant (30) has exited the epidural needle, the Office respectfully submits that since the epidural needle (14) and the catheter tube (34) to Perper slide relative to one another, a user could easily inadvertently push the catheter tube too far in spite of the markings on the catheter tube and as such, a controlled sliding movement of the catheter tube (34) would be beneficial.  
In response to applicant’s argument that Perper expressly states that the epidural needle will withdraw when the inserted catheter reaches the second mark (48) and the collagen patch is unfolded, the Office respectfully submits that applicant’s arguments regarding Perper being self-actuated based on the vague statement, “The epidural needle will withdraw when the inserted catheter reaches the second mark 48 and the collagen patch is unfolded” are not persuasive.  There is no support in the text of the Perper reference for self-actuation such as spring-loaded or biased structures.  Precisely because Perper’s device is so simple, modifying the proximal end of the needle (14) such that improved control over the sliding relationship between the needle and the implant/ catheter tube assembly would provide a benefit to the user, who must hold onto the needle while pushing the implant with the catheter tube through the needle lumen, as there are no automatic/ self-actuating features disclosed by the Perper reference.
In response to applicant’s arguments in the Remarks, filed 4/28/22 on p. 15 that the apparatus of Perper is very different than that of McWha’s, the Office respectfully submits that McWha is used for the teaching of additional control over relatively sliding tubes that involve the use of epidural needles and that McWha is not bodily incorporated into Perper.
In response to applicant’s in the Remarks, filed 4/28/22 on p. 16 regarding claim 2, it is noted that the implant (30) and first free end of the tube (41) are capable of being inserted through the nozzle (N) and it is also noted that even when extended the full length of the needle, they are interpreted as being in proximity to or nearby the first end of the nozzle (N)).
Claim Objections
Claim 2 is objected to because of the following informalities:  line 4 – ‘wherein implant (10) is positioned’ should be amended to - - wherein the implant (10) is positioned - - to correct an apparent typographical error.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  lines 2- 3 ‘wherein the conduit is communicatively connected to internal hollow section (30b)’ should be amended to - - wherein the conduit is communicatively connected to the internal hollow section (30b) - - to correct an apparent typographical error.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: 
means for blocking in claim 3;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2 and 4- 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al. (US Pub. No. 2014/0236223 A1).  Porter was cited in the Non-Final Office Action, mailed 10/28/21.

    PNG
    media_image1.png
    744
    870
    media_image1.png
    Greyscale

Regarding claim 1, Porter discloses a dural sealing system comprising (P. [0004] - - vascular closure device including sealant used to flow into a vessel puncture is capable of sealing a dural puncture and therefore meets this recitation of intended use):
an implant (72) (Figs. 1- 12) joined to a guiding thread (70) (Figs. 1- 12) of diameter D1;
an introductory device (16) (Figs. 1- 6, 10) comprising a tube (52) (Figs. 1- 6, 10) having an outside diameter D5, the tube (52) having 
(i) an interior hollow section of diameter D4, wherein D4 is greater than D1, 
(ii) a first free end (64) (Fig. 2), and 
(iii) a second end (62) (Fig. 2) attached to a stop (54) (Figs. 1- 6, 10) (P. [0041] - - width of inner tube manifold 54 prevents tube (52) from extending within sheath 2 beyond a predetermined distance); and 
a transfer device (12) comprising a grip portion (G) (See Annotated Fig. 2) and a nozzle (N), 
wherein the nozzle (N) comprises an internal hollow section (20) (P. [0139] - -manifold 12 includes a delivery device passage 20), of diameter D2, therethrough, 
wherein a first end of the nozzle (N) comprises a coupling (24) that is mateable with an epidural needle (2) of internal diameter D3, wherein D3 is greater than D5, and a second end (ER) of the nozzle (N) accommodates insertion of the tube (52) of the introductory device (16) into the internal hollow section (20) (It is noted that applicant has not positively claimed an epidural needle, and as such, an epidural needle is not required by the claim.  Further, the vascular closure device is capable of being used to seal a dural puncture by, for example, attaching latch 24 of manifold 12 to an epidural needle instead of to sheath 2),
wherein the guiding thread (70) is co-axially positioned inside the interior hollow section of the tube (52).
Regarding claim 2, Porter further discloses wherein implant (72) is positioned in proximity to the first free end of the tube (52), and the implant (72) and the first free end of the tube (52) are positioned within, and in proximity to, the first end of the nozzle (N) (See Fig. 3).
Regarding claim 4, Porter further discloses characterized in that the transfer device (12) also comprises a conduit (22, 32) (Figs. 1- 6, 10) for administration of surgical sealant, wherein the conduit (22, 32) is communicatively connected to the internal hollow section (20) (P. [0039] - - manifold 12 includes a delivery device passage 20, an injection port 22, and a latch 24) (P. [0040] - - second lumen 32 is coupled in flow (e.g., fluid) communication with the injection port 22 for delivery of bioadhesive to the vessel puncture).
Regarding claim 5, Porter further discloses characterized in that the transfer device (12) also comprises a surgical sealant administration device (8) (Figs. 3- 6, 10) connected to the conduit (22, 32) for administration of surgical sealant (P. [0052] - - volume of bioadhesive may be delivered by actuating the first bioadhesive carrier 8 (e.g., depressing a syringe plunger).
Regarding claim 6, Porter further discloses characterized in that the surgical sealant administration device (8) uses pressure to force the surgical sealant through the conduit (22, 32) (P. [0052] - - volume of bioadhesive may be delivered by actuating the first bioadhesive carrier 8 (e.g., depressing a syringe plunger). The bioadhesive is elected out of the distal opening 36 of the delivery tube 14; means of administration by pressure is interpreted under 35 U.S.C. 112(f) above as a syringe or its functional equivalents (See applicant’s Specification at p. 6, l. 31- 36)).
Regarding claim 7, Porter further discloses characterized in that the surgical sealant administration device comprises a syringe (P. [0052] - - volume of bioadhesive may be delivered by actuating the first bioadhesive carrier 8 (e.g., depressing a syringe plunger). The bioadhesive is elected out of the distal opening 36 of the delivery tube 14).
Regarding claim 8, Porter further discloses characterized in that the implant (72) is made of a biocompatible and bioreabsorbable material of synthetic or natural origin (P. [0035] - - materials for the sealing tip may comprise, for example, crystalline/amorphous solid polymers or porous mesh structures (e.g., polyglycolide acid (PGA), polylactic acid (PLA), or poly lactic-co-glycolic acid (PLGA)).
Regarding claim 9, Porter further discloses characterized in that the implant (10) is made of polycaprolactone (PCL), polylactic acid (PLA), or combinations thereof (P. [0035] - - materials for the sealing tip may comprise, for example, crystalline/amorphous solid polymers or porous mesh structures (e.g., polyglycolide acid (PGA), polylactic acid (PLA), or poly lactic-co-glycolic acid (PLGA)).
Regarding claim 10, Porter further discloses characterized in that the implant (72) has the shape of an elongated sheet with rounded ends, provided in its central portion with a hole to affix the guiding thread (70) ( See Fig. 14) (Ps. [0045]- [0046] - - sealing tip 72 may be in the form of a capsule having a generally circular cross-section with rounded surfaces at the distal and proximal ends 74, 76; sealing tip 272 has a construction similar to the sealing tip 72 but with the addition of tip bore 275).
Regarding claim 11, Porter further discloses characterized in that the guiding thread (70) is surgical suture thread provided with a widened end portion (84) (See Fig. 14) (P. [0043] - - filament may be connected to the sealing tip 72 using, for example, a knot 84 (see FIG. 1B); A knot 284 may be formed in the filament 70 to provide the anchoring the distal end 274).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 3, 8, 11 and 14- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perper et al. (US Pub. No. 2006/0276840 A1) in view of McWha et al. (US Pat. No. 5,480,389).  Perper is cited in the IDS filed 2/26/20.  McWha was cited in the Non-Final Office Action, mailed 10/28/21.

    PNG
    media_image2.png
    793
    888
    media_image2.png
    Greyscale

Regarding claim 1, Perper discloses a dural sealing system (P. [0007] - - Perper discloses repairing an inadvertent dural puncture when performing a labor epidural) comprising:
an implant (30) (Figs. 1- 3B) joined to a guiding thread (10) (Figs. 1- 3B) of diameter D1 (Ps. [0021] - [0022] - - collagen dural patch 30 having a head 5, neck 7 and biodegradeable suture (tail) 10);
an introductory device comprising a tube (34) (Figs. 2A- 3B) having an outside diameter D5, the tube (34) having: 
(i) an interior hollow section of diameter D4, wherein D4 is greater than D1, 
(ii) a first free end (41) (Fig. 2B) (P. [0022] - - distal end 44 of the tube (34)), and 
(iii) a second end (44, 48) (Fig. 2B) (P. [0022] - - marks 44, 48 are located on the proximal end of the tube (34)): and
- a transfer device (T) (See Annotated Fig. 2A - - proximal portion of epidural needle 14 is a guide for facilitating the assembly of the introductory device, the implant and thread into lumen of the epidural needle 14; it is noted that applicant’s transfer device is similarly a guide for facilitating the assembly of the introductory device, the implant and thread into the lumen of an epidural needle (See p. 5, lines 25- 30 of applicant’s Specification) comprising a grip portion (G) (See Annotated Fig. 2A) and a nozzle (N) (See Annotated Fig. 2A), 
wherein the nozzle (N) comprises an internal hollow section (H) (See Annotated Fig. 2A), of diameter D2, therethrough, 
wherein the nozzle (N) accommodates insertion of the tube of the introductory device (34) into the internal hollow section (H),
wherein the guiding thread (10) is co-axially positioned inside the interior hollow section of the tube (34) (See Fig. 3A).
Perper further disclosing the extension of the free-sliding innermost introductory device (34) relative to an epidural needle (14) (See Fig. 2A, Ps. [0021] - [0022]), Perper does not disclose 
(claim 1) a stop; and a coupling.
However, McWha teaches a transfer device (10) coupling a spinal needle (12) to an epidural needle (14) for regulating the extension of the spinal needle (12) relative to the epidural needle (14) in the same field of endeavor 
(claim 1) an introductory device comprising a tube (12) (Figs. 1- 4, 10- 12) having an outside diameter D5, the tube (12) having: 
(i) an interior hollow section of diameter D4, wherein D4 is greater than D1, 
(ii) a first free end (12a) (Figs. 2- 3, 11- 12), and 
(iii) a second end attached to a stop (18) (Figs. 3- 4): and
- a transfer device (10) (Figs. 1- 2) comprising a grip portion (53) (Fig. 2) and a nozzle (25, 30, 46), 
wherein the nozzle (25, 30, 40) comprises an internal hollow section (32, 51), of diameter D2, therethrough, 
wherein a first end of the nozzle (25, 30, 40) comprises a coupling (25, 30) that is mateable with an epidural needle (14, 22) of internal diameter D3, wherein D3 is greater than D5, and a second end (46) (Fig. 2) of the nozzle (25, 30) accommodates insertion of the tube of the introductory device (12) into the internal hollow section (32, 51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to substitute the nozzle comprising a hollow section, coupling mateable with an epidural needle and accommodating insertion of a tube having a stop into the internal hollow section taught by McWha for the nozzle (N) and hollow section (H) associated with Perper because it would provide accurate extensions of the innermost tube having a stop relative the epidural needle while providing smooth, steady sliding action, and hence valuable tactile feedback for the controlled delivery of the implant associated with Perper (McWha - - Col. 12, l. 1- 10).  The motivation for the modification would have been to avoid danger to the surrounding tissue caused by one or both of the concentric tubes slipping during the extension of a free-sliding innermost tube (McWha - - Col. 2, l. 37- 61).
Regarding claim 2, Perper in view of McWha disclose the system of claim 1, Perper further disclosing wherein implant (30) is positioned in proximity to the first free end of the tube (41) (See Fig. 2B), and the implant (30) and the first free end of the tube (41) are positioned within, and in proximity to, the first end of the nozzle (N) (See Annotated Fig. 2A and Fig. 2B showing the first free end of the tube (41) being positioned within, and in proximity to, the first end of the nozzle (N); it is noted that the implant (30) and first free end of the tube (41) are capable of being inserted through the nozzle (N) and also that even when extended the full length of the needle, they are interpreted as being in proximity to or nearby the first end of the nozzle (N)).
Regarding claims 3 and 14- 15, Perper in view of McWha disclose the system of claim 1, but Perper does not disclose
 (claim 3) means for blocking;
(claim 14) a second mark or block on the transfer device;
(claim 15) blocking tab.
However, McWha teaches a transfer device (10) coupling a spinal needle (12) to an epidural needle (14) including a means for blocking (50, 54) providing an unlocked and locked configuration, thereby further regulating the extension of the spinal needle (12) relative to the epidural needle (14) in the same field of endeavor 
(claim 3) characterized in that the transfer device (10) also comprises means for blocking (50, 54) (Figs. 1- 9) the introductory device (12) (Col. 9, l. 17- 40 - - actuating tab 50 is provided to enable the practitioner to regulate the axial position of the outer tube 51 relative to the inner tube 32 and, hence, to vary the extension of the spinal needle 12 relative to the epidural needle 14; finger tab 54 is provided at the second end of the tab 50, permitting one-handed operation by a practitioner to bias the tab between a locked position, wherein the outer tube 51 is fixed in axial relation to the inner tube 32, and an unlocked position, wherein the outer tube 51 is axially slidable relative to the inner tube 32; means for blocking is interpreted under 35 U.S.C. 112(f) above as a blocking tab for securing the introductory device in position or functional equivalents thereof (See applicant’s Specification at p. 6, l. 15- 17 and p. 11, l. 26));
(claim 14) characterized in that the tube of the introductory device (12) is provided with a first mark or a stop (18), the transfer device (10) is provided with a second mark or block (50, 54), and said first and second marks or stops coincide spatially with that position in which the introductory device (12) protrudes from the tip of the epidural needle (14) (See Fig. 2);
(claim 15) characterized in that the means for blocking (50, 54) the introductory device (12) is a blocking tab (Col. 9, l. 17- 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the nozzle hollow section associated with Perper to include a blocking tab (50, 54) as taught by McWha such that implant associated with Perper can exit from the introductory device associated with Perper after the introductory device is controllably extended beyond the tip of the epidural needle because the transfer device taught by McWha would allow provide a locking actuating tab (50, 54) for regulating operation of the device between a free position and a locking position of an innermost tube relative to an outermost tube (McWha - - Col. 4, l. 55- Col. 5, l. 10).  The motivation for the modification would have been to provide accurate extensions of the innermost tube relative the epidural needle while providing smooth, steady sliding action, and hence valuable tactile feedback for the controlled delivery of the implant associated with Perper (McWha - - Col. 12, l. 1- 10).
Regarding claim 8, Perper in view of McWha disclose the system of claim 1, Perper further disclosing characterized in that the implant (30) is made of a biocompatible and bioreabsorbable material of synthetic or natural origin (P. [0022] - - collagen patch 30).
Regarding claim 11, Perper in view of McWha disclose the system of claim 1, Perper further disclosing characterized in that the guiding thread (10) is surgical suture thread provided with a widened end portion (7) (See Fig. 1) (Ps. [0021]- [0022] - - collagen dural patch 30 having a head 5, neck 7 and biodegradeable suture (tail) 10).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US Pub. No. 2014/0236223 A1) as applied to claim 1 above, and in further view of Widomski et al. (US Pub. No. 2005/0234509 A1).  Widomski was cited in the Non-Final Office Action, mailed 10/28/21.
Regarding claim 12, Porter discloses the system of claim 1, but Porter does not disclose characterized in that the guiding thread is barbed suture thread, with barbs set against the grain.
However, Widomski teaches a barbed suture used in sealing an opening in a tissue wall (Ps. [0002] - [0003] - - patent foramen ovale (PFO) opening in the wall between the right and left atrium is closed or occluded) including a guiding thread (32)
(claim 12) characterized in that the guiding thread (32) (Figs. 2a- 2b) is barbed suture thread, with barbs (34) (Figs. 2a- 2b) set against the grain (P. [0036] - - barbs or triangular teeth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the guiding thread associated with Porter such that it includes barbs set against the grain as taught by Widomski because it would allow the guiding thread to move relatively freely when pulled in one direction, and resist movement when pulled in the opposite direction (Widomski - - P. [0036]).  The motivation for the modification would have been to prevent guiding thread from slipping out or pulling through the tissue, thereby causing the closed opening in the wall to re-open.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perper et al. (US Pub. No. 2006/0276840 A1) in view of McWha et al. (US Pat. No. 5,480,389) as applied to claim 1 above, and in further view of Widomski et al. (US Pub. No. 2005/0234509 A1).
Regarding claim 12, Perper in view of McWha discloses the system of claim 1, but Perper in view of McWha does not disclose characterized in that the guiding thread is barbed suture thread, with barbs set against the grain.
However, Widomski teaches a barbed suture used in sealing an opening in a tissue wall (Ps. [0002] - [0003] - - patent foramen ovale (PFO) opening in the wall between the right and left atrium is closed or occluded) including a guiding thread (32)
(claim 12) characterized in that the guiding thread (32) (Figs. 2a- 2b) is barbed suture thread, with barbs (34) (Figs. 2a- 2b) set against the grain (P. [0036] - - barbs or triangular teeth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the guiding thread associated with Perper in view of McWha such that it includes barbs set against the grain as taught by Widomski because it would allow the guiding thread to move relatively freely when pulled in one direction, and resist movement when pulled in the opposite direction (Widomski - - P. [0036]).  The motivation for the modification would have been to prevent guiding thread from slipping out or pulling through the tissue, thereby causing the closed tissue opening to re-open.
Claim 13 and claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perper et al. (US Pub. No. 2006/0276840 A1) in view of McWha et al. (US Pat. No. 5,480,389) as applied to claim 1 above, and in further view of Molnar et al. (US Pub. No. 2008/0139950 A1) and as evidenced by Schnell et al. (US Pat. No. 6,346,084 B1).
Regarding claim 13 and claim 16, Perper in view of McWha discloses the system of claim 1, McWha further disclosing that the nozzle (25, 30, 40) and needle (14) form a luer connection (McWha - - Col. 7, l. 3- 8), but Perper in view of McWha does not disclose 
(claims 13 and 16) a threaded connection for attaching to the epidural needle.
However, Molnar teaches that a typical luer lock “quick-connect” fitting (10) having an internal luer thread (30) is widely used in various medical fields 
(claim 13) characterized in that the nozzle is provided with a threaded connection (10) (Figs. 1A- 1B) for attaching to the epidural needle (200) (Ps. [0004]- [0005] - - it is noted that the epidural needle has not been positively recited in the claim; Molnar teaches that Luer-type threaded connecters are commonly utilized to connect various medical devices and equipment as evidenced by Schnell showing a winged needle 18 having a female threaded luer connector 28 for attaching to a gauge 12 having a male threaded luer connector 15 as shown in Figs. 1- 2);
(claim 16) wherein the threaded connection (10) comprises a Luer-type threaded connection (Ps. [0004]- [0005] - - it is noted that the epidural needle has not been positively recited in the claim; Molnar teaches that Luer-type threaded connections are commonly utilized to connect various medical devices and equipment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (threaded luer connection) for another (luer connection) because using Luer-type threaded connections are widely used to connect various medical devices and equipment and as such, the substitution would have yielded predictable results, namely, attaching to the epidural needle to a cooperating or coaxial tube.  KSR, 550 U.S. at, 82 USPQ2d at 1396.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771